August 26, 2011


Mr. Stephen G. Tipps
Baker & Botts, L.L.P.
910 Louisiana, One Shell Plaza
Houston, TX 77002-4995
Mr. Kevin H. Dubose
Alexander Dubose & Townsend LLP
1844 Harvard Street
Houston, TX 77008-4342

RE:   Case Number:  09-0073
      Court of Appeals Number:  04-07-00234-CV
      Trial Court Number:  DC-03-84

Style:      MERCK & CO., INC.
      v.
      FELICIA GARZA, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Willett and Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Eloy Garcia|
|   |               |
|   |Mr. Keith E.   |
|   |Hottle         |